Dissenting Opinion by
Judge Craig :
The state here seeks to renege on the obligations of a governmental program, which it encouraged, by relying upon an unrealistic interpretation of a provision of doubtful legality. We should not permit the Commonwealth to display a brand of ethics which would be of marginal validity in private business.
The record establishes that the state accepted the county for this Bicentennial program with full awareness that the regional planning commission (DYRPC) was to be the county’s alter ego for the purpose of operating the program and paying the out-of-pocket expenses. The state cannot rationally consider the DYRPC a nonentity for the purpose of program recognition and then regard it to be a separate entity as to the mailing of expense payments. No great imagination is required — and no public purse is endangered — if we regard expenses paid by DYRPC as being paid by and on behalf of the county.
*29The Act of July 12,1972 (.Cooperation Law), in its Section 4, 53 P.S. §484, expressly authorizes a county, by act of its governing body (as here), to “delegate or transfer any function ... to one or more other governmental units . . . , including ... [a] newly created governmental unit, ’ ’ i.e., the DVKPC.
Moreover, because the appropriation law, the Act of December 16, 1975, P.L. 744 (Act 50-A), provides in Section 2 that reimbursement is to be made for expenses “incurred” by municipalities, the state’s regulation and contract provision conflict with the intent of that statutory wording because the term “incur” clearly embraces the accrual of expenses, as well as actual payment. Webster’s Third New International Dictionary 1146 (1966). The result should not be affected by the Catch 22 contention that the county’s liability to DVKPC technically would not accrue until the state reimbursement has been made.
We should reverse the Board of Claims and prevent the state from souring the spirit of 1976.